DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, 10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular  collecting surface micro-roughness measurements of a material; defining discrete sampling regions on the material, wherein said defining discrete sampling regions on the material defines defined discrete sampling regions on the material; placing the discrete sampling regions on the material; reducing a size of the discrete sampling regions on the material until a particular sampling region having a micro-roughness measurement that is less than the threshold micro- roughness measurement is identified, defining a size of the defined discrete sampling regions as a size of the particular sampling region that has the micro-roughness measurement that is less than the threshold micro- roughness measurement, adjusting a mechanical process on 

With respect to claim 7, the prior art does not teach or render obvious the claimed combination, in particular collecting surface micro-roughness measurements of a material; evaluating a roughness of each of the plurality of discrete sampling regions based on image of each of the plurality of discrete sampling regions captured by a microscope set at 100x - 150 magnification, and identifying which of the plurality of discrete sampling regions has the lowest micro-roughness measurement based on the on an image of each of the plurality of discrete sampling regions captured by a microscope set at 100x - 150 magnification; adjusting a mechanical process on the material until micro-roughness measurements for each of the discrete sampling regions are greater than the threshold micro-roughness measurement.

With respect to claim 14, the prior art does not teach or render obvious the claimed combination, in particular collecting surface micro-roughness measurements of a material, wherein the material is a first material being bonded to a second material using a bonding material; defining discrete sampling regions on the material; defining a quantity and position of the discrete sampling regions on the first material based on an analysis of historical data describing the first material being bonded to the second material, a type of bonding material being used, and a failure rate of bonding of the first material to the second material using the type of bonding material, wherein failure rates of bonding for the different types of materials and bonding materials lead to different quantities and positions of the discrete sampling regions being defined; adjusting a mechanical process on the material until micro-roughness measurements for each of the discrete sampling regions are greater than the threshold micro-roughness measurement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2014/064319 teaches monitoring a surface roughness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853